     Case 2:21-cv-00198-RGK-PVC Document 17 Filed 07/26/21 Page 1 of 1 Page ID #:96
                                                                           JS-6



1
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
2

3     LEVON KUZOYAN,                                           Case No.
                                                        )
4     Plaintiff,
                                                        )
5     -vs-                                              )        2:21-cv-00198-RGK-PVC
                                                        )      PROPOSED ORDER TO
6     GENERAL MOTORS FINANCIAL
                                                        )      DISMISS WITH PREJUDICE
7     COMPANY, INC., AND DOES 1-10                      )
8                                                       )
      inclusive,
                                                        )
9
      Defendant.                                        )
10                                                      )
                                                        )
11
                                                        )
12                                                      )
13

14           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
15    this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
16    Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
17    attorneys’ fees.
18

19
                                                              July 26, 2021
                                                 Dated this ____________________
20

21

22

23
                                       _______________________________________
                                              Honorable Judge of the District Court
24

25

26

27

28




                                      [Proposed]Order to Dismiss - 1
